Citation Nr: 1824282	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-19 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected Lyme disease.

3. Entitlement to service connection for a left foot disability, to include as secondary to service-connected Lyme disease.

4. Entitlement to an initial rating in excess of 10 percent for headaches associated with Lyme disease.

5. Entitlement to a compensable rating for Lyme disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1991 to June 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011, June 2012, and May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran requested a videoconference hearing before a member of the Board in his June 2014 and June 2015 substantive appeals.  In January 2017, the Veteran stated, through his representative, that he wished to withdraw his request for a hearing scheduled for June 27, 2017.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issues of entitlement to service connection for sleep apnea and a left foot disability and entitlement to increased ratings for headaches and Lyme disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2010 rating decision, the RO denied entitlement to service connection for sleep apnea.  

2. The evidence received since the August 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision became final.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2010 rating decision, the RO denied entitlement to service connection for sleep apnea.  The Veteran did not appeal that decision.  

The evidence that has been received since the August 2010 rating decision include July 2011 lay statements, post-service treatment records, and a May 2011 lay assertion and September 2016 representative statement relating the Veteran's fatigue to his service-connected Lyme disease.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.  Therefore, reopening of the claim is warranted.  


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for sleep apnea is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

For the claim of entitlement to a compensable rating for Lyme disease, the Veteran was last afforded a VA examination in August 2011.  In a September 2016 representative statement, the Veteran indicated that his Lyme disease was "active" and that the residuals of his Lyme disease had increased since his last VA examination.  Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his Lyme disease.  Snuffer v. Gober, 10 Vet. App. 400 (1997)

With regard to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for headaches, the Board notes that the Veteran indicated in a September 2016 representative statement, that he was experiencing residuals of his Lyme disease in the form of headaches.  The Veteran was last afforded a VA examination of his headaches in March 2015.  Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his headaches.  Id. 
  
In addition, the Board finds that the Veteran's claim of entitlement to service connection for sleep apnea must be remanded on a direct basis.  The Veteran's service treatment records (STRs) document an in-service complaint of fatigue in August 1992.  In a December 2009 statement, he reported that he has experienced disturbed sleep, sleep apnea, and fatigue since active service.  Private post-service treatment records show that the Veteran was diagnosed with mild obstructive sleep apnea in 2006.  Additionally, in a September 2016 representative statement, the Veteran related that residuals of his Lyme disease in the form of fatigue may have been caused or aggravated by his service-connected Lyme disease.  

In light of the Veteran's report of fatigue during active service, his assertions of symptoms related to sleep apnea since that time, and the post-service diagnosis that the Veteran has obstructive sleep apnea; the Board finds that the Veteran should be afforded a VA examination to determine the nature and cause of any currently present sleep apnea.   McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the Veteran's claim of entitlement to service connection for a left foot condition, the Veteran stated, in May 2012, that he developed a bone spur from wearing boots all of the time during service.  STRs document complaints of and treatment for foot problems, including blisters and left ankle pain, in July 1993, January 1994, and July 1994.  The Veteran's June 1990 enlistment examination also noted that the Veteran had asymptomatic pes planus.  Post-service VA treatment records reveal that the Veteran was diagnosed with a plantar bone spur in his right foot.  The Veteran has reported that he has continued to experience left foot pain since active service.  Additionally, in a September 2016 representative statement, the Veteran stated that residuals of his Lyme disease in the form of joint and muscle pain may have been caused or aggravated by his service-connected Lyme disease.  He added that his feet and ankles hurt daily due to flare-ups of his Lyme disease.

In light of the documented complaints of and treatment for foot problems during service, the Veteran's assertions that he has continued to experience foot pain since that time, and the post-service diagnosis showing that the Veteran has a bone spur in the plantar surface of his right foot; the Board finds that the Veteran should be afforded a VA examination to determine the nature and cause of any currently present left foot condition.   Id.

Finally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected Lyme disease, to include dizziness and vertigo, confusion, memory loss, forgetfulness, difficulty concentrating, nausea, itching and burning red eyes, and joint and muscle pain.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  The examiner should provide all information required for rating purposes.  

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected headaches.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  The examiner should provide all information required for rating purposes.  

4. Then, schedule the Veteran for a VA examination to determine the nature and cause of any currently present sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present sleep apnea is etiologically related to the Veteran's active service.  The examiner must specifically comment on the finding of fatigue noted in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present sleep apnea was caused or chronically worsened by the Veteran's service-connected Lyme disease.

The rationale for all opinions expressed must be provided. 

5. Then, schedule the Veteran for a VA examination to determine the nature and cause of any currently present left foot condition.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left foot condition is etiologically related to the Veteran's active service.  The examiner must specifically comment on the findings of left foot problems noted in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left foot condition was caused or chronically worsened by the Veteran's service-connected Lyme disease.

The rationale for all opinions expressed must be provided. 

6.  Confirm that the VA examination report comports with this remand, and undertake any other development determined to be warranted. 

7.  Then, readjudicate the claim.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


